Citation Nr: 9907615	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heel spurs.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder characterized as arthritis.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for hypoglycemia, 
including symptomatology characterized by dizziness, vertigo 
and labyrinthitis.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for the residuals of a 
fallopian tube surgery, to include ectopic pregnancies and 
hysterectomy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran was in active service from May 1976 to 
August 1980. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from heel spurs related to her 
period of service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from a left knee disorder related 
to her period of service.

3.  There is no competent medical evidence that indicates the 
veteran currently suffers from a right knee disorder, 
characterized as arthritis, related to her period of service.

4.  There is no competent medical evidence that indicates the 
veteran currently suffers from kidney stones related to her 
period of service.

5.  There is competent medical evidence that indicates the 
veteran currently suffers from hypoglycemia, including 
symptomatology characterized by dizziness, vertigo and 
labyrinthitis, related to her period of service.

6.  There is no competent medical evidence that indicates the 
veteran currently suffers from hearing loss related to her 
period of service.

7.  There is competent medical evidence that indicates the 
veteran currently suffers from the residuals of a fallopian 
tube surgery, to include ectopic pregnancies and a 
hysterectomy, related to her period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for heel spurs is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder characterized as arthritis is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

4.  The veteran's claim of entitlement to service connection 
for kidney stones is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.309 (1998).

5.  The veteran's hypoglycemia, including symptomatology 
characterized by dizziness, vertigo and labyrinthitis, was 
incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

6.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

7.  The veteran's residuals of a fallopian tube surgery, to 
include ectopic pregnancies and a hysterectomy, were incurred 
in active service. 38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, as 1, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§  3.303, 3.307, 
3.309, 3.310 (1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
See38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Heel Spurs

The service medical evidence shows that in December 1977 and 
June 1978, the veteran was treated for painful heels 
secondary to wearing her military boots.  Additionally, the 
evidence shows she was treated for cysts on the back of both 
of her heels in April 1978 and June 1978.

As to the post-service medical evidence, the evidence 
includes a May 1996 VA examination report noting the veteran 
had a history of wearing hard boots in the military and of 
having hard-type cysts on the back of her heels.  Upon 
examination, the veteran presented evidence of pain upon 
walking or when pressure was applied, redness around her 
heels and slight swelling in the heel area.  As a result, the 
veteran was diagnosed with degenerative joint disease and 
arthritis with heel spurs; however, the examiner also noted 
that x-rays of the veteran's feet were pending.  And, a 
subsequent May 1996 radiology report notes that views of the 
veteran's feet were obtained and that no abnormalities were 
noted.  

Furthermore, an August 1996 VA examination report contains 
notations by the examiner indicating that the veteran's 
medical records showed she presented a history of cysts on 
the back of her heels, but that her last examination no 
longer showed such cysts.  As well, the examiner noted that, 
as the x-ray evidence did not show any abnormalities, a 
diagnosis of degenerative joint disease or of arthritis 
related to an in-service infection was very unlikely.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
she currently suffers from heel spurs related to her period 
of service.  Specifically, the record does not contain any 
medical evidence showing that the veteran currently suffers 
from heel spurs, and thus, she has failed to satisfy an 
essential element necessary to well ground her claim, which 
is the existence of a disability of service origin.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for heel spurs, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is well grounded, and the 
claim will be denied on that basis.  38 U.S.C.A. § 5107(a).  

III.  Left Knee Disorder And 
Right Knee Disorder Characterized as Arthritis

The service medical evidence contains May 1977 and October 
1977 medical notations indicating the veteran was treated for 
chronic edema under both knees and chronic exertional knee 
pain, as well as contains October 1978 and January 1979 
notations indicating she was treated for bilateral knee pain 
and symptomatic chondromalacia.  In addition, the records 
contain March 1979 and April 1979 notations indicating the 
veteran underwent an arthroscopy of the right knee and was 
treated for gonococcal arthritis of the right knee which was 
resolved following treatment.

The post-service medical evidence includes a May 1996 VA 
examination report noting the veteran reported pain upon knee 
locking; and knee flexion to 150 degrees, extension to 180 
degrees and rotation to 30 degrees, bilaterally.  The veteran 
was diagnosed with degenerative joint disease.  However, a 
May 1996 radiology report reveals that views of the veteran's 
left knee did not show any knee abnormalities.

In addition, a July 1996 VA examination report shows the 
veteran reported ache and pain in both knees without swelling 
associated with weather changes and inability to run as her 
left knee locked up.  Upon examination, the veteran did not 
present swelling, deformity, subluxation, lateral 
instability, and flexion and extension to 120 degrees 
bilaterally.  The veteran's diagnostic impression was 
"physical findings essentially normal."  As well, a July 
1996 radiology report notes the veteran had a normal right 
knee.

More importantly, an August 1996 VA examination report 
contains notations by the examiner indicating that, while in 
the service, the veteran's knee pain was related to an 
infection, which was reversable and treated adequately.  As 
well, the examiner noted that usually this kind of infection 
did not cause permanent damage to the joints and that, in the 
veteran's case, this was shown by her various physical and x-
ray examination results revealing no evidence of residual 
arthritis.  

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
she currently suffers from a left knee disorder and a right 
knee disorder characterized as arthritis, which are related 
to her period of service.  Specifically, the record does not 
contain any medical evidence showing that the veteran 
currently suffers from any left and/or right knee disorder 
linked to her in-service symptomatology, and thus, she has 
failed to satisfy two essential elements necessary to well 
ground her claims, which are the existence of a disability of 
service origin and a nexus between the claimed disorders and 
her service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claims of service connection 
for a left knee disorder and a right knee disorder 
characterized as arthritis, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that her claims 
are well grounded, and the claims will be denied on that 
basis.  38 U.S.C.A. § 5107(a).  

IV.  Kidney Stones

The service medical records contain November 1977 notations 
indicating the veteran was treated for renal calculi and pain 
in the left lower quadrant.  Additionally, a May 1996 VA 
nephrological examination report notes the veteran reported 
aching in the kidney area bilaterally, a history of kidney 
stone being passed in 1977, and frequent urinary tract 
infections about every six months.  The veteran was diagnosed 
with a history of nephrolithiasis and urinary tract 
infection.  However, and more importantly, an August 1996 VA 
examination report notes that, with respect to the veteran's 
kidney pain, urinalysis and physical examinations did not 
indicate any residual kidney problems.

Finally, records from the VA Medical Center in Grand Island, 
Nebraska, dated July 1997 note that an intravenous pyelogram 
performed on the veteran revealed numerous calculi in the 
soft tissues around the distal ureters on the preliminary 
film, which probably represented  phleboliths; however, no 
definite delay in the function was noted.  As well, the 
examiner noted that, although calculus could not be 
absolutely ruled out in either ureter, there was certainly no 
evidence of obstruction.  The veteran was diagnosed with "no 
evidence of obstruction on the patient."

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that she 
currently suffers from a kidney disorder related to her 
period of service, or which became manifest to a compensable 
degree within a one year period of her discharge from 
service.  Specifically, the veteran has failed to satisfy two 
essential elements necessary to well ground her claim, which 
are the existence of a disability of service origin and of a 
nexus between the claimed present disability and her period 
of service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for kidney stones, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102, 3.303, 3.309 
(1998).

V.  Hypoglycemia, Including Symptomatology
Characterized by Dizziness, Vertigo and Labyrinthitis

The service medical records show that, in August 1979 and 
September 1979, the veteran was treated for a dizzy episode 
with nausea and sweating, as well as that she was diagnosed 
with functional hypoglycemia.  Additionally, a May 1996 VA 
examination report notes the veteran reported she did not eat 
refined sugars and ate six meals per day.  Upon examination, 
the veteran did not present evidence of any restriction of 
activities as long as she avoided becoming hypoglycemic 
through diet control; She was diagnosed with hypoglycemia. 

After a review of the evidence of record, the Board finds 
that the veteran has submitted evidence that she suffers from 
hypoglycemia which is related to her period of service.  
Specifically, the Board finds the service medical evidence 
shows she was diagnosed with functional hypoglycemia, and 
that this diagnosis remains current to the present day.  As 
such, the veteran has shown she is entitled to service 
connection for hypoglycemia, including symptomatology 
characterized by dizziness, vertigo and labyrinthitis, and 
thus, service connection is granted on that basis.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

VI.  Hearing Loss

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In this case, the service medical evidence shows a May 1976 
examination report which notes the veteran's pure tone 
thresholds, in decibels, for the right ear were 15, 5, 5, 5, 
5, and for the left ear were 25, 15, 10, 15, 15, measured at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  And, an 
August 1978 examination report reveals her pure tone 
thresholds, in decibels, for the right ear were 15, 15, 15, 
15, and for the left ear were 15, 15, 15, 15, measured at 
500, 1000, 2000, and 4000 Hertz.

As to the post-service medical evidence, records from the 
U.S. Army Community Hospital in Fort Campbell, Kentucky, 
contain January 1987 audiological examination results for the 
veteran noting she had hearing within normal limits, as well 
as that her pure tone thresholds, in decibels, for the right 
ear were 15, 15, 20, 20, 15, and for the left ear were 15, 
10, 15, 15, 15, measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.

Additionally, a July 1996 VA examination report notes the 
veteran reported ringing in the ears intermittently, but 
denied decreased hearing, pain or discharge.  And, January 
1997 and February 1997 VA examination reports note the 
veteran had normal hearing bilaterally from 250 to 4000 
Hertz, but mild hearing loss in the right ear at 6000 Hertz 
and in the left ear at 6000 and 8000 Hertz; she had speech 
discrimination of 96 and 98 percent, respectively.  The 
reports also include notations by the examiner indicating the 
veteran's military work included being around large trucks 
and helicopters which contributed to her high frequency 
hearing loss and was as likely a source as her civilian work; 
however, the examiner also noted that at that time the 
veteran did not have significant enough sensorineural hearing 
loss which would affect her day to day life, or which would 
require her to use hearing aids.  The veteran's pure tone 
thresholds, in decibels, for the right ear were 15, 10, 10, 
5, 15, and for the left ear were 15, 5, 5, 5, 15, measured at 
500, 1000, 2000, 3000, and 4000 Hertz.

After a review of the evidence of record, the Board notes 
that the evidence does not show the veteran suffers from 
bilateral hearing loss related to her period of service.  
Specifically, the Board finds the evidence does not show the 
veteran currently suffers from a hearing disability which 
meets the criteria defined in 38 C.F.R. § 3.385 and Hensley 
v. Brown, 5 Vet. App. 155 (1993), and thus, she has failed to 
satisfy an essential element necessary to well ground her 
claims, which is the existence of a disability of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims of service connection for 
hearing loss, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that her claim is well 
grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1998).  

VII.  Residuals of a Fallopian Tube Surgery, to Include 
Ectopic
Pregnancies and a Hysterectomy

The service medical evidence contain December 1976 notations 
showing the veteran was treated for vaginitis.  Additionally, 
various notations dated in 1978 show the veteran was treated 
for fallopian tube damage, vaginal and bladder infection, and 
a history of strep infection of the tubes in 1973 with 
residual pain.  These notes further indicate the veteran 
underwent a hystero-salpingogram and a left salpingolysis 
during 1978.

The post service medical evidence includes medical records 
from the U.S. Army Community Hospital in Fort Campbell, 
Kentucky, for the period including December 1980 to May 1987.  
These records contain October 1985 notations indicating the 
veteran had a uterus with an attached left adnexal structure 
and detached right ovary and chronic pelvic pain.  
Furthermore, the records indicate she was treated via a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
with lysis of adhesions.

Records from I. Samuel Lape, Jr., M.D., from the Lebanon 
Valley General Hospital for the period including October 1982 
to October 1984 which note the veteran was treated for a left 
tubo-abdominal pregnancy and a ruptured right ovarian cyst, 
and that she underwent exploratory laparotomy, a left 
salpingectomy, lysis of adhesions, and multiple suturing of 
the sigmoid colon.  Additionally, records from the 
Contemporary Obstetrics and Gynecology, P.C., dated from 
September 1989 to February 1996 note the veteran had a 
history of three ectopic tubal pregnancies and one ectopic 
pregnancy, had substantial symptomatology related to 
menopause, and was status post total abdominal 
hysterectomy/bilateral salpingo-oophorectomy.  

A May 1996 VA examination report provides a medical history 
dating back to 1976 and 1977 of laparotomy for the left ovary 
with occlusion with two subsequent ectopic pregnancies and an 
abdominal pregnancy during 1980, 1983 and 1984.  More 
importantly, the examiner noted that the veteran had a total 
hysterectomy because of painful and severe adhesions, status 
post her first surgery and laparotomy; the veteran was found 
to experience continuous pain from surgical adhesions, and 
was diagnosed with pelvic adhesions.

Finally, correspondence dated July 1997 from John P. Reilly, 
M.D., from the GI Clinic, Inc., indicates Dr. Reilly had seen 
the veteran for low back pain with low pelvic discomfort 
during the prior 10 years, and that she had a history of 
tubal reconstructive surgery and a hysterectomy due to pelvic 
pain with severe adhesions.  Dr. Reilly further noted the 
veteran had acquired gonorrhea from her husband, who was also 
in the service, while they were stationed in Germany and that 
apparently this was the onset of the veteran's difficulties.  
Finally, Dr. Reilly noted that he was at somewhat of a loss 
in stating that the service was totally responsible for the 
veteran's adhesions, but that if the veteran's gonorrhea 
infection was a service related illness, then the veteran's 
adhesions were probably also service related. 

After a review of the evidence of record, the Board finds 
that the veteran has submitted evidence that she currently 
suffers from the residuals of a fallopian tube surgery, to 
include ectopic pregnancies and hysterectomy, which are 
related to her period of service.  Specifically, the May 1996 
VA examination report and the July 1997 correspondence from 
Dr. Reilly, as discussed above, provide a nexus between the 
veteran's residuals of a fallopian tube surgery and her in-
service treatment for tube damage, including a left 
salpingolysis.  As such, the veteran has shown she is 
entitled to service connection for the residuals of a 
fallopian tube surgery, to include ectopic pregnancies and 
hysterectomy, and thus, service connection is granted on that 
basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

VIII.  Conclusion

In reviewing the veteran's claims, the Board took into 
consideration various statements by the veteran and her 
representative tending to link her various claims with her 
period of service.  While the Board does not doubt the 
sincerity of these statements, the medical evidence of record 
does not support a conclusion that the veteran is entitled to 
service connection for the above claimed disorders.  Where, 
as in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Thus, as the record does not show that the veteran 
or her representative have such specialized medical 
knowledge, these lay statements alone cannot serve as a 
sufficient predicate upon which to find the veteran's claims 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board also notes that, in Epps v. Gober, the Court stated 
that a claimant's burden to submit evidence sufficient to 
establish a "well grounded" claim is the claimant's alone.  
Id. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing 
"well grounded" claims.  Thus, there is nothing in the text 
of section 5107 to suggest that in this case the VA has a 
further duty to assist the veteran until he meets his burden 
of establishing a "well grounded" claim.  See id.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997); see also Brewer v. West, 
11 Vet. App. 228, 235-36 (1998) (noting that the VA has no 
duty to advise the veteran to obtain evidence where there are 
no basis for speculating that such evidence would produce the 
missing nexus or continuity-of-symptomatology evidence needed 
to well ground the claim).  More importantly, the law is 
clear that the veteran may be considered for a VA 
examination, pursuant to 38 C.F.R. § 3.326, only after her 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  Therefore, the Board 
finds that, as the veteran has not shown that the above 
denied claims are well grounded, the VA has no duty to afford 
her additional VA examinations. 

The Board views its discussion as sufficient to inform the 
veteran of the evidence which she must present in order to 
make her claims well-grounded, and the reasons why some of 
her current claims are inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for heel spurs is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disorder characterized as 
arthritis is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for kidney stones is denied.

Service connection for hypoglycemia, including symptomatology 
characterized by dizziness, vertigo and labyrinthitis, is 
granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.

Service connection for the residuals of a fallopian tube 
surgery, to include ectopic pregnancies and a hysterectomy, 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



- 11 -




- 1 -


